DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
At pages 19-20, Applicant argues that, 
“…
Lindsey may disclose the time-stamping of snapshots, however, Lindsey fails to show Applicant’s recited limitation of “index the snapshot images based on one or more indexes, the one or more indexes being based on at least one of a timestamp, a geolocation, and an identifier of the electronic device.”
The relevant legal standard in this case is quite high. “...[I]n order to demonstrate anticipation, the proponent must show ‘that the four corners of a single, prior art document describe every element of the claimed invention.”” Net MoneyIn, Inc. v. Verisign (Fed. Cir. 2008) (internal citations omitted). “This statement embodies the requirement in section 102 that the anticipating invention be ‘described in a printed publication,’ and is, of course, unimpeachable. But it does not tell the whole story. Because the hallmark of anticipation is prior invention, the prior art reference—in order to anticipate under 35 U.S.C. § 102—must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements ‘arranged as in the claim.’” Net MoneyIn, Inc. v. Verisign (Fed. Cir. 2008) (internal citations omitted).
Respectfully, the Office Action fails to satisfy this legal standard, because among other things, it fails to teach or suggest at least the limitations of Applicant’s independent claims as “arranged in the claim.”
Furthermore, as a dependent claim incorporates by reference all the limitations of the claim from which it depends (see 35 U.S.C. § 112, paragraph 4), Applicant’s dependent claims are patentable for at least the same reasons as the independent claims from which they depend.
…”
In response, Examiner respectfully disagrees and submits that an index is a sign or an indicator that can be used or serves to guide, point out, or facilitate reference.
Thus, at least at [0025], Lindsey states,
[0025] With reference to FIGS. 3-5, a contemplated operation of system 200 will now be described. During operation, camera 202 may be configured to capture and convey video to local storage device 204 continuously, or according to either a defined schedule or an event, such as motion detected or a sensor being activated. It is noted that video stored on local storage device 204 may be stored a different bitrate (e.g., usually higher) than live video streaming bitrates over Internet 210 through relay server 205 and on to electronic device 208. Further, camera 202 may be configured to periodically capture and convey a snapshot image to server 205, which may be configured for storing one or more time-stamped snapshot images. Alternatively, server 205 may be configured to capture and retrieve a snapshot image from camera 202. Further, a user may access server 205 and view one or more time-stamped snapshot images. The time-stamped snapshot images may be used by the user in deciding a date and time range of interest for viewing one or more videos. More specifically, a user may interact with electronic device 208 and more specifically, a graphical user interface (GUI) of electronic device 208 that displays previously saved time-stamped images and allows the user to request video to be downloaded from local storage device 204 by selecting a date and time range. Accordingly, system 200 may provide an end-user with access to both still images as well as to archived video footage. The end-user may select a day and an approximate time, and application program 364 can access and display all preset images. Further, an end-user, from any computer and any location, can select, via application program 364, one or more images to access archived video footage from any computer and any location. (emphasis added)

At paragraph [0025] and Fig. 5, Lindsey teaches a GUI displays time-stamped snapshot images to the user for reference by placing the snapshot images within desired selected time range onto a preview list based on associated timestamps. Specifically, the user selects a desired time range based on the timestamps of the displayed snapshot images, e.g. used by the user in deciding a date and time range of interest for viewing one or more videos. The system then retrieves those images that have time-stamps that were within the specified time range for the user. In other words, the time-stamps are used to reference the video images. Therefore, a time-stamp is clearly an index at least according to the definition above and the act of entering the snapshot images so that they can be accessed for preview using the timestamps corresponds to the recited “index the snapshot images based on one or more indexes.”
For the reason above, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the image metadata" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites “the atypical driver behavior or action” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
The claims are therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 12-14, 18-19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsey et al. (US 2016/0037140 A1 – hereinafter Lindsey).
	Regarding claim 1, Lindsey discloses a system for providing access to vehicle videos, the system comprising: a plurality of cameras (Figs. 2-3 – cameras 202) associated with a vehicle ([0031] – employed in a vehicle, e.g. a car, truck, etc.); an electronic device associated with the vehicle ([0020]; Fig. 3 – an electronic device comprising a storage device), the electronic device being configured to: continuously record a plurality of videos captured by the plurality of cameras ([0025]); and periodically: generate, based on the plurality of videos, snapshot images including image context ([0025]; [0028] – periodically capture and convey a snapshot image to a server – the image including timestamps); and upload the snapshot images to a remote computing system communicatively connected to the electronic device ([0025]; [0038] – uploading the snapshot images to a server), wherein: the remote computing system is configured to: render the snapshot images for viewing and selecting by a user ([0004]-[0005]; [0025] – rendering the snapshot images for viewing and selecting by a user via an electronic device); index the snapshot images based on one or more indexes, the one or more indexes being based on at least one of a timestamp, a geolocation, and an identifier of the electronic device ([0025] – the snapshot images are indexed based on date/time); receive, from the user, a user selection of a snapshot image of the snapshot images, wherein the snapshot image is selected by clicking on at least one of the snapshot images ([0004]-[0005] – selecting a snapshot image); and in response to the user selection: select, based on the image context associated with the selected snapshot image, a video from the plurality of videos ([0025]; [0038]); and play back a portion of the video stored on the electronic device ([0004]; [0038]).
	Regarding claim 2, Lindsey also discloses the image context include timestamps and geotags ([0025]; [0031]-[0032]).
	Regarding claim 3, Lindsey also discloses the rendering the snapshot images includes: visualizing, based on the image context of the snapshot images, a route of the vehicle ([0031]-[0032]); and plotting, based on the image context of snapshot images, the snapshot images along the route, wherein each of the snapshot images is associated with a point of the route corresponding to the geotag in the image metadata ([0031]-[0032]).
	Regarding claim 4, Lindsey also discloses the snapshot images are taken at a predetermined time interval ([0028] – captured at desired intervals).
	Regarding claim 8, Lindsey also discloses the electronic device includes a mobile digital video recorder ([0021]; [0031]).
	Regarding claim 9, Lindsey also discloses the remote computing system is configured to, in response to the user selection, download the video from the memory of the electronic device ([0026]-[0027] – upon user’s request, the video is retrieved from the storage device and stored on the server).
	Claim 12 is rejected for the same reason as discussed in claim 1 above.
	Claim 13 is rejected for the same reason as discussed in claims 2 and 3 above.
	Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
	Claim 20 is rejected for the same reason as discussed in claim 1 above in view of Lindsey also disclosing a non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor, perform steps of the method (Fig. 4; [0022]-[0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Takakura et al. (US 2008/0256450 A1 – hereinafter Takakura).
	Regarding claim 5, see the teachings of Lindsey as discussed in claim 4 above. However, Lindsey does not disclose the predetermined time interval is 5 minutes.
	Takakura discloses user selecting a predetermined time interval for generating snapshot images to be 5 minutes (Fig. 13; Fig. 16; [0152]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Takakura into the system taught by Lindsey to accommodate intervals of various lengths as desired by users.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Sathyanarayana et al. (US 2018/0075309 A1 – hereinafter Sathyanarayana).
	Regarding claim 6, see the teachings of Lindsey as discussed in claim 1 above. However, Lindsey does not disclose the plurality of cameras includes an interior facing camera and an exterior facing camera.
	Sathyanarayana discloses a plurality of cameras includes an interior facing camera and an exterior facing camera ([0030]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sathyanarayana into the system taught by Lindsey in order to capture video images at different views surrounding the vehicle thus being able to provide a complete coverage of the scene.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Rathi.
Regarding claim 7, see the teachings of Lindsey as discussed in claim 1 above. However, Lindsey does not disclose the plurality of cameras comprises a plurality of cameras facing towards an exterior of the vehicle.
Rathi discloses a plurality of cameras comprises cameras facing towards an exterior of the vehicle ([0022]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rathi into the system taught by Lindsey in order to capture video images at different views surrounding the vehicle thus being able to provide a complete coverage of the scene.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsey as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Freeman et al. (US 2002/0005895 A1 – hereinafter Freeman).
	Regarding claim 10, see the teachings of Lindsey as discussed in claim 1 above. However, Lindsey does not disclose the electronic device is configured to: determine, based on sensor data of one or more sensors communicatively connected with the electronic device, an occurrence of a triggering event; and in response to the triggering event, automatically upload portions of the plurality of videos, the portions being associated with a time of the triggering event.
	Freeman discloses an electronic device is configured to: determine, based on sensor data of one or more sensors communicatively connected with the electronic device, an occurrence of a triggering event ([0034]; [0037]; [0042]-[0043]); and in response to the triggering event, automatically upload a portion of a video, the portion being associated with a time of the triggering event ([0050]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Freeman to store, upon a triggering event, each of the plurality of videos in the system taught by Lindsey to be able to successfully capture complete videos of an important event, e.g. by successfully capturing prior-event and post-event images.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsey as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Barnes, Jr. (US 2013/0265450 A1 – hereinafter Barnes, Jr.).
	Regarding claim 11, see the teachings of Lindsey as discussed in claim 1 above. However, Lindsey does not disclose processing, by the remote computing system, the snapshot images using methods of facial recognition.
	Barnes, Jr. discloses processing, by a remote computing system, images using methods of facial recognition ([0026]-[0027]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Barnes, Jr. into the system taught by Lindsey to identify people involved in case of occurrence of significant events, e.g. identifying people involved in an accident.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsey as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Winters (US 2011/0292230 A1 – hereinafter Winters).
	Regarding claim 21, see the teachings of Lindsey as discussed in claim 20 above. However, Lindsey does not disclose accessing the snapshot images by clicking at a specific location on a map.
	Winters discloses accessing images by clicking at a specific location on a map ([0060]-[0061]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Winters into the accessing the snapshot images in the method taught by Lindsey to allow the user to access captured images limited to a specific geographic location easily.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey as applied to claims 1-4, 8-9, 12-14, 18-19, and 20 above, and further in view of Angel et al. (US 2017/0053555 A1 – hereinafter Angel).
Regarding claim 22, see the teachings of Lindsey as discussed in claim 20 above. However, Lindsey does not disclose sorting the snapshot images by driver.
Angle discloses sorting images by driver ([0054] – images are sorted by driver ID as event data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Angle into the snapshot images taught by Lindsey so that the snapshot images can be easily searched by driver.
Regarding claim 23, see the teachings of Lindsey as discussed in claim 20 above. However, Lindsey does not disclose sorting the snapshot images by driver activity.
Angel discloses sorting captured images by driver activity ([0053]; Fig. 4A – sorting clip by an event type, e.g. a sudden stop, which is a driver activity).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Angel into the method taught by Lindsey to allow filtering of snapshot images based on driver activity thus facilitating searching based on activities of drivers.
Regarding claim 24, see the teachings of Lindsey as discussed in claim 20 above. However, Lindsey does not disclose triggering a retrieval of the snapshot images by an atypical driver behavior or action.
Angel discloses triggering a retrieval of images by an atypical driver behavior or action ([0053]; Fig. 4A – triggering a retrieval of images for playback by event type, e.g. a sudden stop, which is an atypical driver behavior).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Angel into the method taught by Lindsey to allow filtering of snapshot images based on driver activity thus facilitating searching based on activities of drivers.
Regarding claim 25, see the teachings of Lindsey as discussed in claim 20 above. However, Lindsey does not disclose automatically downloading at least one of the snapshot images or at least one of the plurality of videos based on the atypical driver behavior or action.
Angel discloses automatically downloading at least one of images or at least one of a plurality of videos based on the atypical driver behavior or action ([0089]-[0091] – automatically downloading a clip for review by the driver based on an event, which includes atypical driver behavior or action, e.g. a sudden stop as further described at [0053]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Angel into the method taught by Lindsey to allow the driver to review his or her behavior for purpose of learning and improving his or her driving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484